DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 12-14 and 16 are canceled. New claims 21-24 are added. 
Therefore, claims 1-11, 15 and 17-24 are pending.

In the previous non-final action, claims 17-20 are in the condition of the allowance. Claim 1 is amended with the allowed subject matter in the original claim 14, which is now canceled. Claim 11 contains the allowed subject matter and is now amended into the independent claim 11.

Allowable Subject Matter
Claims 1-11, 15 and 17-24 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed since there is no prior teaches an active matrix substrate comprising: a pixel electrode disposed in each of the plurality of pixel regions; and a plurality of wiring connection units disposed in the non-display region, wherein the oxide semiconductor layer includes a channel region, and a first region and a second region positioned on both sides of the channel region, the first region is electrically connected to the source electrode, and the second region is electrically connected to the pixel electrode, each of the plurality of wiring connection units includes a lower conductive layer formed using a conductive film identical with a conductive film of the plurality of lower bus lines, an insulating layer that extends on the lower conductive layer and includes the lower insulating layer, and has a first opening portion that exposes a part of the lower conductive layer, and another conductive layer connected to the lower conductive layer in the first opening portion, and the plurality of lower bus lines and the lower conductive layer have a first laminated structure including a metal layer and a transparent conductive layer that covers an upper surface and a side surface of the metal layer; wherein, in the first laminated structure, a first thickness (d1) of a part of the transparent conductive layer positioned on the upper surface of the metal layer is 20 nm or more and 120 nm or less, and a second thickness (d2) of a part of the transparent conductive layer positioned on the side surface of the metal layer is different from the thickness of the part positioned on the upper surface and is 20 nm or more and 120 nm or less.  

Claims 2-10 and 15 are allowed since they depend on the allowed claim 1.

Claim 11 is allowed since there is no prior teaches an active matrix substrate comprising: a pixel electrode disposed in each of the plurality of pixel regions; and a plurality of wiring connection units disposed in the non-display region, wherein the oxide semiconductor layer includes a channel region, and a first region and a second region positioned on both sides of the channel region, the first region is electrically connected to the source electrode, and the second region is electrically connected to the pixel 

Claims 21-24 are allowed since they depend on the allowed claim 11.

Claim 17 is allowed since there is no prior teaches a manufacturing method of an active matrix substrate having a display region including a plurality of pixel regions and a non-display region other than the display region, and including a plurality of lower bus lines and a plurality of upper bus lines, an oxide semiconductor TFT disposed in each of the pixel regions, and a plurality of wiring connection units disposed in the non-display region, in which one of the plurality of lower bus lines and the plurality of upper bus lines is a plurality of source bus lines and another of the plurality of lower bus lines and the plurality of upper bus lines is a plurality of gate bus lines, the method comprising: 
(a) forming a first conductive film on a substrate; 
(b1) forming a first resist layer on the first conductive film using a first photomask, and forming a first metal layer that is a part of the plurality of lower bus lines and a second metal layer that is a part of a lower conductive layer of the plurality of wiring connection units, from the first conductive film by performing patterning of the first conductive film using the first resist layer as a mask; 
(b2) forming a lower transparent conductive film so as to cover the first metal layer and the second metal layer; 
(c) forming a second resist layer on the lower transparent conductive film using the first photomask again, and forming a first transparent conductive layer that covers at least a part of an upper surface of the first metal layer and a second transparent conductive layer that covers at least a part of an upper surface of the second metal layer, from the lower transparent conductive film by performing patterning of the lower transparent conductive film using the second resist layer as a mask, in which the plurality of lower bus lines having a laminated structure including the first metal layer and the first transparent conductive layer, and a lower conductive layer having a laminated structure including the second metal layer and the second transparent conductive layer are obtained; 
(d) forming a lower insulating layer that covers the plurality of lower bus lines and the lower conductive layer; 

(f) forming a first opening portion that exposes a part of the lower conductive layer, on an insulating layer including the lower insulating layer; and 
(g) forming another conductive layer in contact with the part of the lower conductive layer in the first opening portion.  

Claims 18-20 are allowed since they depend on the allowed claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871